UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

ee xX

IN RE: CHAPTER 7

Xiaonian He, d/b/a Ginny's Cafe LLC

d/b/a Ginny's USA Inc. NOTICE OF APPEARANCE
Debtor. Case No.: 20-40079-cec

a xX

PLEASE TAKE NOTICE, that HSBC BANK USA, N.A., hereby appears in this action and
the undersigned has been retained as attorneys and demands that you serve all papers in this action

upon the undersigned at the address stated below.

Dated: Bay Shore, New York
February 18, 2020
Frenkel, Lambert, Weiss, Weisman & Gordon, LLP

By:/s/Elizabeth Doyaga
Elizabeth L. Doyaga, Esq.

53 Gibson Street

Bay Shore, New York 11706
(631) 969-3100

Our File No.:01-088632-B00
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

we ee ee ee ene ew ew ee ee we ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee x
IN RE: CASE NO.: 20-40079-cec
Xiaonian He, d/b/a Ginny's Cafe LLC
d/b/a Ginny's USA Inc. CHAPTER 7
Debtor. Judge: Carla E. Craig
eee ew ee ee ee we ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee x

CERTIFICATE OF SERVICE

I, Paul Styslowsky, do certify that on February 18, 2020, I electronically filed the within
Notice of Appearance in the above titled case with the Clerk of the Bankruptcy Court using the
CM/ECF system, which sent notification of such filing to the following:

Baya Harrison, Esq.
Attorney for the debtor
bwh@heboya.com

Alan Nisselson
Trustee
anisselson@windelsmarx.com

S/ Paul Styslowsky
Paul Styslowsky
